Citation Nr: 1722117	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-22 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back condition.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hip condition.  

6.  Entitlement to service connection for acquired psychiatric disability, to include PTSD.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for back condition.  

9.  Entitlement to service connection for bilateral hip condition.  

10.  Entitlement to service connection for bilateral hearing loss disability.  

11.  Entitlement to service connection for heart disability, claimed as due to drinking contaminated water at Camp Lejeune, North Carolina.

12.  Entitlement to service connection for acid reflux, to include as secondary to an acquired psychiatric disability, to include PTSD.  

13.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability, to include PTSD.  

14.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability, to include PTSD.  

15.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability, to include PTSD.  

16.  Entitlement to service connection for neck disability, to include as secondary to back and hips disabilities.  

17.  Entitlement to service connection for right shoulder/arm disability, to include as secondary to back and hips disabilities.  

18.  Entitlement to service connection for hiatal hernia, to include as secondary to an acquired psychiatric disability, to include PTSD.  

19.  Entitlement to service connection for substance abuse, claimed as secondary to acquired psychiatric disability, to include PTSD.    

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and an October 2014 rating decision issued by the RO in Louisville, Kentucky.  

The Board notes that a February 2011 rating decision reopened the claim for service connection for PTSD and denied the claim on the merits.  Additional evidence was received within the time period to appeal and the claim was readjudicated by the February 2013 rating decision and; therefore, the February 2013 rating decision is the rating decision on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for back condition, service connection for bilateral hip condition, service connection for bilateral hearing loss disability, service connection for heart disability, claimed as due to drinking contaminated water at Camp Lejeune, North Carolina, service connection for acid reflux, to include as secondary to an acquired psychiatric disability, to include PTSD, service connection for hypertension, to include as secondary to an acquired psychiatric disability, to include PTSD, service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability, to include PTSD, service connection for neck disability, to include as secondary to back and hips disabilities, service connection for right shoulder/arm disability, to include as secondary to back and hips disabilities, service connection for hiatal hernia, to include as secondary to an acquired psychiatric disability, service connection for substance abuse, to include as secondary to acquired psychiatric disability, to include PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for back condition, bilateral hip condition, and tinnitus.  No new and material evidence was received prior to expiration of the period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision. 

2.  A September 2005 rating decision denied entitlement to service connection for PTSD and service connection for hearing loss and administratively declined to reopen the issues of whether new and material evidence had been received to reopen the claims for service connection for back condition, bilateral hip condition, and tinnitus.  No new and material evidence was received prior to expiration of the period to appeal the decision and the Veteran did not perfect an appeal with respect to the decision. 

3.  Evidence received since the September 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claims for service connection for PTSD, hearing loss, back condition, bilateral hip condition, and tinnitus.    

4.  The evidence is in equipoise as to whether the Veteran's PTSD and major depressive disorder is related to an in-service stressor.  

5.  The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  

6.  The evidence does not reflect a current diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied entitlement to service connection for back condition, bilateral hip condition, and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  The September 2005 rating decision which denied entitlement to service connection for PTSD and hearing loss and administratively declined to reopen the claims for service connection for back condition, bilateral hip condition, and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

3.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4.  New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  New and material evidence having been received; the claim of entitlement to service connection for back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

6.  New and material evidence having been received; the claim of entitlement to service connection for bilateral hip condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  New and material evidence having been received; the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

8.  The criteria for service connection for PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

9.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

10.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition concerning the reopening of the claims for entitlement to service connection for PTSD, hearing loss, tinnitus, back condition, and bilateral hip condition, and the award of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and tinnitus, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Concerning the claim for service connection for sleep apnea, the Board notes that a September 2014 VA notice letter satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The claims file contains the Veteran's service treatment records, identified VA medical treatment records, and Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran was not provided a VA medical examination concerning his claim for service connection for sleep apnea.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Pursuant to the provisions of 38 C.F.R. § 3.159 (c) (4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Note (ii) states that Paragraph (4) (i) (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159 (c) (4) (2016).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the evidence of record is completely absent for any competent diagnosis of sleep apnea.  The only statements indicating the Veteran has sleep apnea are the Veteran's own assertions.  He has not been shown to possess the requisite medical expertise or knowledge to diagnose sleep apnea and; therefore, his statements are not competent evidence of a current diagnosis of sleep apnea.  Accordingly, a VA medical examination is not required to adjudicate the issue of service connection for sleep apnea.  Therefore, the duties to notify and assist have been met.    

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A March 2004 rating decision denied service connection for back condition,   bilateral hip condition, and tinnitus.  The Veteran did not appeal the decision, nor was new and material evidence received prior to expiration of the period to appeal the decision.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, VA received a VA Form 21-526, Veteran's Application for Compensation and/or Pension, and the Veteran requested to reopen claims for service connection for back condition, hips condition secondary to back condition, and tinnitus; and service connection for hearing loss and PTSD.  

A September 2005 rating decision denied the claims for service connection for PTSD and hearing loss.  A September 2005 VA letter advised the Veteran of the decision and his appellate rights, and also noted that it was administratively declining to reopen the claims for service connection for back condition, bilateral hip condition, and tinnitus as no evidence was received concerning the claims.  The Veteran did not appeal the decision, nor was new and material evidence received prior to expiration of the period to appeal the decision.  The September 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

First, with respect to the petition to reopen the claim for entitlement to service connection for PTSD, the Board finds that a November 2014 VA examination report constitutes new and material evidence to reopen the claim of entitlement to service connection for PTSD.  The September 2005 rating decision denied the claim for service connection for PTSD because there was no evidence that the Veteran engaged in combat and the Veteran failed to complete a questionnaire with credible evidence of an in-service stressor or medical evidence of a current diagnosis of PTSD.  At the time of the September 2005 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, and the Veteran's application for compensation.  Since the time of the prior final rating decision, the evidence includes VA medical treatment records, VA examination reports, SSA records, and the Veteran's statements.  The November 2014 VA examination report is "new" because it was not of record at the time of the prior final September 2005 rating decision.  The evidence is "material" because it indicates that the Veteran has a current diagnosis of PTSD.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and new and material evidence has been received with respect to the claim for entitlement to service connection for PTSD and the claim is reopened.

With respect to the petition to reopen the claim for entitlement to service connection for hearing loss, the Board finds that the January 2015 VA audiological examination report constitutes new and material evidence to reopen the claim of entitlement to service connection for hearing loss.  The September 2005 rating decision denied the claim for service connection for hearing loss as there was no evidence that he had current hearing loss or a hearing loss related to active service.  At the time of the September 2005 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, and the Veteran's application for compensation.  The Board finds that the January 2015 VA audiological examination report is "new" because it was not of record at the time of the prior final September 2005 rating decision.  The evidence is "material" because it indicates that the Veteran has a current bilateral hearing loss disability, which was an element absent at the time of the prior final denial.  See Shade, supra.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and; therefore, new and material evidence has been received to reopen the claim for entitlement to service connection for hearing loss.

With respect to the petition to reopen the claim for entitlement to service connection for tinnitus, the Board finds that new and material evidence has been received to reopen the claim.  Specifically, the Board finds that the Veteran's statements recorded during the January 2015 VA audiological examination report constitute new and material evidence.  In this respect, at the time of the March 2004 rating decision, the claims file included the Veteran's service treatment records, service personnel records, and private medical treatment records.  The claim for service connection for tinnitus was denied because the service treatment records did not include any complaint of tinnitus nor did the evidence show continuity of symptoms from active service to the present.  As noted above, the September 2005 rating decision declined to reopen the claim as no evidence was received concerning tinnitus.  Since the time of the final September 2005 rating decision, the evidence includes VA medical treatment records, VA examination reports, SSA records, and the Veteran's statements.  The Board finds that the January 2015 VA audiological examination report is "new" as it was not included in the record at the time of the last prior final denial and is "material" as it indicates that the Veteran had tinnitus since active service.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and; therefore, new and material evidence has been received with respect to the claim for entitlement to service connection for tinnitus and the claim is reopened.

Concerning the petition to reopen the claim for service connection for back condition, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the prior final March 2004 rating decision, the claims file included the Veteran's service treatment records, service personnel records and private medical treatment records.  The claim for service connection for back condition was denied because the service treatment records did not show complaint or treatment of a back condition and no back trauma was reported.  The decision also noted the absence of continuity of symptoms since service.  Again, a September 2005 rating decision declined to reopen service connection for back condition as no evidence was received in connection with the claim.  The Board finds that the January 2015 VA medical examination report is "new" as it was not of record at the time of the prior final rating decision.  In addition, it is "material" as the Veteran indicated that his back pain was related to an accident during active service and when he fell down the stairs, but did not seek treatment.  The Board notes that evidence can be considered material if it provides a more complete picture regarding the origin of the in-service injury or event.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the evidence raises a reasonable possibility of substantiating the claim and; therefore, new and material evidence has been received to reopen the claim of entitlement to service connection for back condition.  

Concerning the petition to reopen the claim for service connection for bilateral hip condition, the Board finds that new and material evidence has been received to reopen the claim.  At the time of the March 2004 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records and private medical treatment records.  The claim for service connection for bilateral hip condition was denied because the post service private medical records showed no chronic hip condition and no chronicity of treatment from discharge to the present.  Again, the September 2005 rating decision declined to reopen service connection as no evidence was received in connection with the claim.  Since the prior final rating decision, the evidence of record includes the Veteran's VA medical treatment records, VA treatment records, SSA records, and the Veteran's statements.  The Board finds that the VA medical treatment records are "new" as they were not of record at the time of the prior final rating decision.  In addition, the VA medical treatment records are considered "material" as they contain numerous notations relating to chronic hip pain and that it was related to a motor vehicle accident.  While the VA medical treatment records refer to the date of 1981, it appears that the accident referred to took place during the Veteran's period of active service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, new and material evidence has been received and the claim for service connection for bilateral hip condition is reopened.    


Legal Criteria - Service Connection in General

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  The Board notes that the Veteran's case was certified to the Board after the effective date of the final rule and the Board will refer to DSM-V in this decision.  

In this case, the Veteran contends that his PTSD is related to a stressor involving the death of his close friend.  In numerous statements, the Veteran reported that he was notified that a shooting occurred at the Marine Barracks.  When he arrived to the shooting, he discovered his friend was shot and killed after firing upon his fellow Marines.  

First, the Board acknowledges that the November 2014 VA examiner indicated that the Veteran had a preexisting psychiatric disability prior to his period of active service.  However, the enlistment report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The Veteran is presumed sound.  38 U.S.C.A. § 1111.  There is no evidence of clear and unmistakable evidence to rebut the presumption of soundness.  Accordingly, the inquiry becomes whether any acquired psychiatric disability, to include PTSD, is related to active service.  

The service treatment records are absent for any psychiatric symptoms or complaints.  

In an October 2010 statement, the Veteran explained that his second duty station was at Marine Barracks, Norfolk, Virginia.  He stated that he was called to the barracks to find out that his friend, J. [] McCloud had been killed.  He shot and wounded two people and then he was killed.  He stated that the loss devastated him.  He then stated that he was transferred overseas to Camp Hanson.  He stated that he was in charge of loading and unloading 10-ton trucks.  He put an L/CPL in charge who was not paying attention when the truck shifted and the vehicle fell on him and killed him immediately.  He felt responsible for the accident.  

The Veteran's wife submitted a statement dated in October 2010.  She stated that she was married to the Veteran for twenty-four years and since they were married, she witnessed episodes of rage, depression, startle response, and estrangement from others.  She stated that in 1992, the Veteran told her that he witnessed his friend being shot while in the military as well as the second death of another soldier being crushed by an assault vehicle.  

In a letter received by VA in June 2011, the Veteran's VA psychologist, P. M., Ph.D. noted that the Veteran had diagnoses of PTSD, Major Depressive Disorder (MDD), and Polysubstance abuse in full sustained remission.  Dr. P. M. noted that the Veteran experienced PTSD due to the witnessed death of his friend and fellow Marine.  It was noted that he reported to the location of a shooting on the military base to find that his friend had begun firing on other Marines and his friend shot and injured multiple Marines before he was finally stopped.  It was noted that he watched his close friend die in front of him.  Dr. P. M. also indicated that the Veteran's mood disturbance appeared to stem, at least in part, from the psychosocial difficulties and limitations resulting from symptoms of PTSD.  

The Veteran's attorney submitted a letter from the Department of Navy, Headquarters United States Marine Corps, Manpower Management Support Branch, concerning a request to search for any deaths of a person by the names MeCloud, McCleod, McLeod, MacCloud, MacCleod, or MacLeod.  The letter noted that a search of the Unit Diaries (UDs) for Marine Barracks, US Naval Base, Norfolk, Virginia for the period December 1976 through May 1977 was conducted and there was no individual by the last name as noted above.  Further research failed to identify anyone with the same last name as having served in the
Marine Corps, with the rank of Sergeant and initials "R.W." for the time frame concerned.  However, it was noted that there were deaths of two Marines by reason of gunshot wounds in January and February 1977.  The specific circumstances surrounding their death were not listed.  The unit diaries indicated that one by the last name "Scudder" died by gunshot wound in February 1977 and one by the name "Mizelle" in January 1977 by gunshot wound.  

In a September 2014 letter, the Veteran stated that he looked over copies of the names and determined that "MacCleod" was his friend's nickname and "Scudder" was his given name.  He asked that VA research the name "Scudder" and that the date of the shooting was in February 1977.

The Veteran was provided a VA medical examination in November 2014.  The claims file was reviewed.  Concerning the Veteran's stressor, the Veteran reported that while stationed in Norfolk, Virginia, his best friend committed suicide in front of him. He reported that his friend killed two other Marines and himself, and that
the Veteran witnessed the scene and his friend's death: "It looked like a combat zone."  The Veteran stated of his friend's death, ". . . My whole paradigm in the world changed.  We were going to grow old together."  The examiner noted that the overall picture was one of an individual who appears to have presented with some indicators of adjustment difficulties prior to entering military service, and which were likely exacerbated by additional traumatic exposure while in service.  Based on the Veteran's medical record, objective assessment measure, historic diagnoses, and this interview, the examiner stated that the Veteran appeared to meet the DSM-V diagnostic criteria for PTSD. Based on currently available information, the examiner stated that it appeared likely that the Veteran suffered from an anxiety based psychiatric disorder prior to his military service, and that the traumatic loss of his friend while in the military permanently aggravated the pre-existing condition beyond what would be expected in normal progression.  The examiner further noted that it appeared likely that the traumatic death of his friend that he witnessed while in the U.S. Marine Corps aggravated this pre-existing condition and the witnessed death of his friend in military service represented a traumatic stressor that overwhelmed his existing coping repertoire, and exacerbated a pre-existing condition permanently and beyond its natural progression.

Concerning the Veteran's reported stressor, the Board notes that evidence shows that the Veteran initially reported the death of his friend, using the name "McCloud" and indicated that he died in March 1977.  The research did not reflect such a death.  However, the Veteran's attorney submitted additional evidence, indicating the death of a fellow Marine by the name "Scudder" which occurred in February 1977.  The Veteran stated that the name "McCloud" was a nickname and that "Scudder" was his friend's given name.  VA medical treatment records dating back to 2009 indicate that the Veteran witnessed his friend die and the Veteran's VA psychologist linked the Veteran's PTSD diagnosis to the stressor of witnessing his friend's death.  In addition, the Veteran's wife indicated that he first told her of this particular stressor in 1992.  In light of the above, despite the Veteran's initial statements noting the name "McCloud" as opposed to "Scudder", the Board will resolve reasonable doubt in favor of the Veteran, and finds that there is credible, supporting evidence that his friend died in front of him and is; therefore, recognized as the in-service stressor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Next, with respect to a diagnosis of PTSD, the November 2014 VA examination report includes a diagnosis of PTSD.  As noted above, the VA examiner indicated that the Veteran's stressor permanently aggravated his preexisting psychiatric disability.  Again, the Board notes that the Veteran was presumed sound upon entry into active service and there is no clear and unmistakable evidence to rebut the presumption of soundness that a disability preexisted service.  Even so, the Board finds that the VA examiner's opinion that the in-service stressor permanently aggravated the preexisting psychiatric disability and that the witnessed death of his friend in military service represented a traumatic stressor that overwhelmed his existing coping repertoire, the Board finds that such an opinion sufficiently links the Veteran's PTSD to active service.  Further, the Veteran's VA psychologist also related the Veteran's PTSD to the aforementioned stressor of witnessing his friend's death.  

Accordingly, the Board finds that the criteria for service connection for PTSD have been met.  38 C.F.R. § 3.304 (f).  The Board also notes that the medical evidence contains other psychiatric diagnoses, to include major depressive disorder.  To the extent that the symptoms overlap, the Board finds that service connection is warranted for psychiatric disability, to include PTSD and major depressive disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Service Connection for Tinnitus

The evidence shows that the Veteran has a current disability.  A January 2015 VA audiological examination report noted recurrent tinnitus. 

Concerning an in-service injury or disease, the service treatment records do not reflect any findings or complaints of tinnitus.  However, the Veteran described his exposure to noise during active service, including due to his military occupational specialty (MOS) of light vehicle operator.  The Board finds that the Veteran's statements are competent and credible concerning his noise exposure and; therefore, the Veteran incurred an in-service injury consisting of acoustic trauma. 

Concerning the etiology of the Veteran's tinnitus, the Board notes that the Veteran was provided a VA audiological examination in September 2012.  The Veteran reported that his tinnitus had its onset in active service.  The examiner indicated that it was "less likely than not" caused by or a result of military noise exposure.  The rationale was that there was no noise injury identified in the form of hearing loss during service (i.e., no hearing loss and no changes in hearing), no complaint of tinnitus within the Veteran's service treatment records, and no continuity of complaint since service. 

In addition, the Veteran was provided a VA audiological examination in January 2015.  The Veteran reported that he had a constant high-pitched ringing in the left ear and it had been there ever since service.  The examiner opined that it was less likely than not that the tinnitus was caused by or a result of military noise exposure.  The examiner's rationale was that it was more likely than not that the Veteran was not "service connected for tinnitus due to his military service."  The examiner stated that the Veteran had normal hearing in both ears when entering and exiting the service.  There were no significant threshold shifts noted to indicate a noise injury. The Veteran was seen at sick call for many other problems, hearing loss and/or tinnitus was not indicated at any of those visits.  The Veteran did not complain of
any ear problems, hearing loss, or tinnitus when being discharged from the service.

In this case, despite the negative VA opinions, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the Board finds that the Veteran is considered competent and credible to identify the presence of tinnitus since active service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While it is true that the Veteran did not report tinnitus during service, the Board also notes that the reports of medical history did not specifically ask the Veteran whether he had ringing in his ears.  In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


Service Connection for Sleep Apnea

The Veteran has requested service connection for sleep apnea, claimed as due to psychiatric disability.  

In this respect, the evidence of record does not reflect any diagnosis of sleep apnea.  

The Board recognizes the Veteran's belief that he has sleep apnea.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The diagnosis of sleep apnea is a complex medical question and the Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose sleep apnea.  Thus, the Veteran's statements regarding a diagnosis of sleep apnea are not considered competent and are not probative as to whether he has a diagnosis of sleep apnea.  Again, the medical evidence of record is absent for any diagnosis of sleep apnea or a sleep study.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  As there is no competent evidence of a diagnosis of sleep apnea, the claim must be denied as there is no current disability.  

In light of above, service connection for sleep apnea is denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.    

New and material evidence having been received; the claim of entitlement to service connection for hearing loss is reopened.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been received; the claim of entitlement to service connection for back condition is reopened.  

New and material evidence having been received; the claim of entitlement to service connection for bilateral hip condition is reopened.  

Service connection for PTSD and major depressive disorder is granted.  

Service connection for tinnitus is granted.  

Service connection for sleep apnea is denied.


REMAND

First, the Board finds that a new VA medical opinion is required concerning the claim for service connection for bilateral hearing loss disability.  In this respect, the Veteran was provided a VA audiological examination in January 2015.  The VA examiner appears to base the negative opinion solely on the evidence that the Veteran's hearing was within normal limits at the time of enlistment and separation.  This reasoning, alone, is not a sufficient rationale for a negative opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As a result of the inadequate rationale for the expressed opinion, the Board finds that an addendum opinion is required to address the nature and etiology of the Veteran's bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning the Veteran's claims for service connection for back, hip, and neck disabilities, the Board notes that the Veteran indicated that he injured his back and hips as a result of several incidents during active service.  The Veteran submitted a statement in 2010, noting that he fell down the stairs and injured his head and back.  In addition, he related his back and hip pain to an accident during active service when he was pinned between two cars.  Service treatment records show that the Veteran had contusions to both lateral pelvic areas when he was caught between a truck and car.  Further, review of the service treatment records dated in August 1977 indicate that the Veteran had an injury to the hips in April 1977.  In other statements, the Veteran indicated that he was treated at the Naval Portsmouth Hospital for injuries.  Indeed, in a June 2013 notice of disagreement, the Veteran's attorney also noted that the Veteran reported that he was treated at the Naval Portsmouth emergency room for injury.  However, it is unclear as to which injury the Veteran and/or his attorney is referring to and what dates the Veteran was hospitalized.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service treatment records.  See VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, 2.A.1.  Given the Veteran's statements regarding medical treatment at the Naval Portsmouth Hospital and that such treatment lasted weeks, efforts must be made to request the identified records, to include clarification from the Veteran regarding the dates of any treatment/hospitalization.  Thus, the claims for service connection for back condition, bilateral hip condition, and neck condition must be remanded to request the identified records.  

Furthermore, the claims for entitlement to service connection for right shoulder/arm disability, to include as secondary to back and hips disabilities, and TDIU must be remanded as the issues are inextricably intertwined with the remanded claims for service connection for back condition, bilateral hip condition, and neck disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Board also finds that a VA medical examination is warranted concerning the Veteran's claim for service connection for heart disability, claimed as due to drinking contaminated water at Camp Lejeune, North Carolina.  The Veteran submitted a registry of other veterans who were exposed to contaminated drinking water at Camp Lejeune, noting that other veterans also had heart disease.  While the evidence is limited, the Board finds that a VA medical examination would be helpful in adjudicating the Veteran's claim for service connection.  38 C.F.R. § 3.159(c) (4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, concerning the issues of entitlement to service connection for acid reflux, to include as secondary to an acquired psychiatric disability, to include PTSD, service connection for hypertension, to include as secondary to an acquired psychiatric disability, to include PTSD, service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability, to include PTSD, and service connection for hiatal hernia, to include as secondary to an acquired psychiatric disability, the Board finds that a remand is required for a VA medical examination as the claim for service connection for PTSD and major depressive disorder was granted in this decision.  38 C.F.R. §§ 3.159(c) (4); 3.310 (2016).

Accordingly, the issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he clarify the dates of treatment/hospitalization at the Naval Portsmouth Hospital during active service.  Thereafter, contact the NPRC and any other appropriate facility to request the identified clinical records from the Naval Portsmouth Hospital.  All efforts to locate such records must be documented in the claims file and the Veteran notified accordingly of any negative response.  

2.  Return the Veteran's claims file to the January 2015 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the January 2015 VA audiology examination report.  The claims file must be made available to and reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the bilateral hearing loss disability was caused by active service, to include the Veteran's reports of noise exposure.

The examiner is directed to note that the absence of in-service evidence of hearing loss or a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for any opinion given, to include discussion of any statements concerning chronic symptomatology since active service.  

3.  Schedule the Veteran for a VA medical examination concerning the claim for heart disability, claimed as due to drinking contaminated water at Camp Lejeune, North Carolina.  The claims file must be made available for review and the examiner must indicate that the claims file was reviewed.  Any medically indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner must address the following:  

Is it at least as likely as not (50 percent probability or more) that any heart disability is related to active service, to include drinking contaminated water at Camp Lejeune, North Carolina.

Rationale must be provided for any opinion reached.

4.  Schedule the Veteran for VA medical examinations concerning the claims for acid reflux, hypertension, erectile dysfunction, hiatal hernia, and substance abuse, claimed as secondary to service-connected PTSD.  The claims file must be made available for review and the examiner must note that a review was completed.  Any medically indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must address the following:  

*Is it at least as likely as not (50 percent probability or higher) that any acid reflux disability, including gastroesophageal reflux disease, was proximately due to or aggravated by the service-connected PTSD and major depressive disorder?  

*Is it at least as likely as not (50 percent probability or higher) that any hypertension was proximately due to or aggravated by the service-connected PTSD and major depressive disorder?  

*Is it at least as likely as not (50 percent probability or higher) that any erectile dysfunction was proximately due to or aggravated by the service-connected PTSD and major depressive disorder?  

*Is it at least as likely as not (50 percent probability or higher) that any hiatal hernia was proximately due to or aggravated by the service-connected PTSD and major depressive disorder?  

*Is it at least as likely as not (50 percent probability or higher) that substance abuse was proximately due to or aggravated by the service-connected PTSD and major depressive disorder?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale for any opinion expressed must be included in the report.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and his attorney and allow time for response.  Thereafter, return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


